DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the Patent Application filed on 22 February 2019.  Claims 1-20 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants claim of priority to provisional application number 62/633974 filed 22 February 2018 is acknowledged and therefore the instant application is afforded a priority date of 22 February 2018.

Claim Rejections - 35 USC § 101
	The instant invention has been evaluated under the requirements of 35 USC 101 and has been determined to be directed to a judicial exception and further directed to a practical application and is therefore eligible under 35 USC 101.
	The instant invention is determined to be directed to a judicial exception similar to mathematical concepts such as relationships, formula or equations, or mathematical calculations, and further determined to be directed to a judicial exception similar to mental processes such as concepts performed in the human mind including an observation, evaluation, judgement and opinion.
	The instant invention is further determined to be directed to a practical application related to the integration of numbers of sensing devices which detect signals and related objects as well as determining sensed device ranges and conducts signal detection discrimination.  The written description as published at paragraphs [27]-[38] as well as Figs. 1, 8 and 9 disclose the elements of the invention and the rationale for eligibility under 35 USC 101.

Double Patenting
	Examiner notes that the claims of the instant application are similar with respect to claimed subject matter related to the following issued patents and pending applications issued to the same applicant: 10884097, 16/782892, 11170596, 11030505, 10772070, 10725145, 11115950, and 11105889.  However the rejection of the pending application under non-statutory double patenting is held in abeyance until prosecution has further proceeded and a proper evaluation of the similarities can be performed.

Claim Objections
Claims 10-12, 15, and 18 are objected to because of the following informalities:  The abbreviated term RF is not defined upon its initial use and therefore the abbreviated term is not clear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friday et al. (20160323717).


Claim 1:	Friday discloses a system ([79-81]) for locating an object in a volume of space, comprising: 
a first electrical device (i.e., light fixture as per spec. para 73) disposed in the volume of space and comprising a first antenna and a first controller ([80, 81 “access points 130, 132, 136 are located or incorporated into ceiling light fixtures and/or placed adjacent to such fixtures,” 138-140]), wherein the first controller reduces a first default range (i.e., range of all angles an antenna can send/receive as per spec. para. [52]) of the first antenna to a first effective range (i.e., a reduced range of angles an antenna can send/receive as per spec. para [53]) ([85 “zone where multiple beams overlap may be far smaller than the total area of an individual beam,” 86 “beam overlap may be used to precisely determine location and/or define different zones,” 99 “a single beam forming access point of the present invention can cover a plurality of distinct regions with different beams tailored in terms of content and/or shape,” 180 “the area indicative of maximum overlap of the value of the individual probability surfaces, a peak analyzer 1208 determines the location of the wireless terminal, e.g., which zone, if any, the wireless terminal is located in. The location estimate is provided to a zone based tag information database which provides information corresponding to the zone in which the wireless terminal is located,”]); and 
an object (i.e., communication device as per spec. para. [31]) disposed within the first effective range, wherein the first controller recognizes a first signal, using the first antenna, that identifies the object in the first effective range ([114 “mobile device then transmits a signal which is received by one or more access points in the vicinity, e.g., via antenna elements corresponding to different beams. The receiving access point(s) process signal strength measurements from each beam, creates a probability surface and then combines those surfaces to determine the devices location,”]).  

Claim 2:	Friday discloses the system as for Claim 1 above, and Friday further discloses: 
a second electrical device disposed in the volume of space and comprising a second antenna and a second controller ([80, 81 “access points 130, 132, 136 are located or incorporated into ceiling light fixtures and/or placed adjacent to such fixtures,” 138-140]), wherein the second controller reduces a second default range of the second antenna to a second effective range ([85 “zone where multiple beams overlap may be far smaller than the total area of an individual beam,” 86 “beam overlap may be used to precisely determine location and/or define different zones,” 99 “a single beam forming access point of the present invention can cover a plurality of distinct regions with different beams tailored in terms of content and/or shape,” 180 “the area indicative of maximum overlap of the value of the individual probability surfaces, a peak analyzer 1208 determines the location of the wireless terminal, e.g., which zone, if any, the wireless terminal is located in. The location estimate is provided to a zone based tag information database which provides information corresponding to the zone in which the wireless terminal is located,”]), 
wherein the object is located within the second default range and outside the second effective range ([131 “Zone 6 corresponds to the overlapping area corresponding to beams 609, 611 of the first and second access points 130, 132 while other zones correspond to coverage areas associated with an individual beam,” 131 “presence in zone 6 may be determined based on beacon signals received in beams 611, 609 and their signal strength. While receipt of signals via beams 611, 609 may indicate presence in zone 6, detection of a relatively strong beacon signal via beam 609 and a very weak beacon or no beacon received via beam 611 will tend to indicate presence in zone 5,” Fig. 6]), 
wherein the second controller ignores a second signal, using the second antenna, that identifies the object in the second default range and outside the second effective range ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120]).   

Claim 3:	Friday discloses the system as for Claim 2 above, and Friday further discloses:  
wherein the first effective range and the second effective range fail to overlap, and wherein the first effective range and the second default range overlap ([119 “exemplary access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP), e.g., AP 130. The pattern shows the coverage area of the access point 130 if all the beams are used. Other antenna patterns are possible and in many cases may include lobes of different sizes or areas of significant attenuation,” 120, 121, 131 “Zone 6 corresponds to the overlapping area corresponding to beams 609, 611 of the first and second access points 130, 132 while other zones correspond to coverage areas associated with an individual beam,” 132, Fig. 6]).  

Claim 4:	Friday discloses the system as for Claim 2 above, and Friday further discloses:
wherein the object subsequently moves out of the first effective range and within the second effective range, at which time the second controller recognizes a third signal, using the second antenna, that identifies the object in the second effective range ([119, 131 “Zone 6 corresponds to the overlapping area corresponding to beams 609, 611 of the first and second access points 130, 132 while other zones correspond to coverage areas associated with an individual beam,” 132]), and wherein the first controller ignores a fourth signal, using the first antenna, that identifies the object in the first default range and outside the first effective range  ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120]). 

Claim 5:	Friday discloses the system as for Claim 1 above, and Friday further discloses wherein the object initiates the first signal ([48, 139 “wireless interface 704 includes a wireless receiver module 724 coupled to receive antenna 725, via which the access point 700 receives radio signals. The radio signals include, e.g., signals from one or more wireless terminals or other wireless devices,” 178]). 

Claim 6:	Friday discloses the system as for Claim 1 above, and Friday further discloses wherein the first signal comprises a radio frequency signal transmitted using Bluetooth low energy ([148 “first access point is a Bluetooth Low Energy and/o Bluetooth Access Point and the first and second sets of beacons include BLE (Bluetooth Low Energy) beacons,” 177, 178]).  

Claim 7:	Friday discloses the system as for Claim 1 above, and Friday further discloses wherein wherein the first signal comprises an identification of the object ([225 “information may include sensed position and orientation information as well as device capability and/or configuration information which was preloaded into the access point or which are known based on device type identification information stored in the access point and supplied to the configuration serve,” 129]).  

Claim 8:	Friday discloses the system as for Claim 1 above, and Friday further discloses wherein the electrical device comprises a light fixture ([81]).  

Claim 9:	Friday discloses the system as for Claim 1 above, and Friday further discloses wherein the first controller ignores the first signal that identifies the object outside the first effective range and within the first default range ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120]).  

Claim 10:	Friday discloses an electrical device used to locate an object in a volume of space, the electrical device comprising: 
a first antenna having a first default range ([106 “coverage area of the beams which can be, and sometimes are, calculated. Measurements of signals transmitted by an access point detected by other access points in the area can, and in some embodiments are, used to determine relative spacing between access points based on path loss measurements based on the strength of one or more received signals at neighboring access points,” 269, 270]); and 
a controller coupled to the first antenna, wherein the controller reduces the first default range to a first effective range ([85 “zone where multiple beams overlap may be far smaller than the total area of an individual beam,” 86 “beam overlap may be used to precisely determine location and/or define different zones,” 99 “a single beam forming access point of the present invention can cover a plurality of distinct regions with different beams tailored in terms of content and/or shape,” 180 “the area indicative of maximum overlap of the value of the individual probability surfaces, a peak analyzer 1208 determines the location of the wireless terminal, e.g., which zone, if any, the wireless terminal is located in. The location estimate is provided to a zone based tag information database which provides information corresponding to the zone in which the wireless terminal is located,”]), 
wherein the controller ignores a first RF signal associated with the object that is received from within the first default range but outside the first effective range ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120, 139 “the access point 700 receives radio signals. The radio signals include, e.g., signals from one or more wireless terminals or other wireless devices. The wireless interface 704 further includes a wireless transmitter 726 coupled to transmit antenna 727 via which the device 700 transmits radio signals. The transmitted radio signals include beacon signals,”]), and 
wherein the controller recognizes a second RF signal associated with the object that is received from within the first effective range ([114 “mobile device then transmits a signal which is received by one or more access points in the vicinity, e.g., via antenna elements corresponding to different beams. The receiving access point(s) process signal strength measurements from each beam, creates a probability surface and then combines those surfaces to determine the devices location,”]).  

Claim 11:	Friday discloses the system as for Claim 10 above, and Friday further discloses wherein the controller sends a communication, wherein the communication comprises an identification of the object contained in the second RF signal ([225 “information may include sensed position and orientation information as well as device capability and/or configuration information which was preloaded into the access point or which are known based on device type identification information stored in the access point and supplied to the configuration serve,” 129]). 

Claim 12:	Friday discloses the system as for Claim 10 above, and Friday further discloses: 
a second antenna coupled to the controller and having a second default range ([106 “coverage area of the beams which can be, and sometimes are, calculated. Measurements of signals transmitted by an access point detected by other access points in the area can, and in some embodiments are, used to determine relative spacing between access points based on path loss measurements based on the strength of one or more received signals at neighboring access points,” 269, 270]), 
wherein the controller reduces the second default range to a second effective range ([85 “zone where multiple beams overlap may be far smaller than the total area of an individual beam,” 86 “beam overlap may be used to precisely determine location and/or define different zones,” 99 “a single beam forming access point of the present invention can cover a plurality of distinct regions with different beams tailored in terms of content and/or shape,” 180 “the area indicative of maximum overlap of the value of the individual probability surfaces, a peak analyzer 1208 determines the location of the wireless terminal, e.g., which zone, if any, the wireless terminal is located in. The location estimate is provided to a zone based tag information database which provides information corresponding to the zone in which the wireless terminal is located,”]), 
wherein the controller ignores the first RF signal associated with the object that is received from within the second default range but outside the second effective range ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120]), and 
wherein the controller recognizes the second RF signal associated with the object that is received from within the second effective range ([85 “zone where multiple beams overlap may be far smaller than the total area of an individual beam,” 86 “beam overlap may be used to precisely determine location and/or define different zones,” 99 “a single beam forming access point of the present invention can cover a plurality of distinct regions with different beams tailored in terms of content and/or shape,” 180 “the area indicative of maximum overlap of the value of the individual probability surfaces, a peak analyzer 1208 determines the location of the wireless terminal, e.g., which zone, if any, the wireless terminal is located in. The location estimate is provided to a zone based tag information database which provides information corresponding to the zone in which the wireless terminal is located,”]), 
wherein the controller sends a communication that includes an identification of the object contained in the second RF signal ([225 “information may include sensed position and orientation information as well as device capability and/or configuration information which was preloaded into the access point or which are known based on device type identification information stored in the access point and supplied to the configuration serve,” 129]).  

Claim 13:	Friday discloses the system as for Claim 12 above, and Friday further discloses wherein the first effective range and the second effective range fail to overlap each other ([119 “exemplary access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP), e.g., AP 130. The pattern shows the coverage area of the access point 130 if all the beams are used. Other antenna patterns are possible and in many cases may include lobes of different sizes or areas of significant attenuation,” 120, 121, 131 “Zone 6 corresponds to the overlapping area corresponding to beams 609, 611 of the first and second access points 130, 132 while other zones correspond to coverage areas associated with an individual beam,” 132, Fig. 6]). 

Claim 14:	Friday discloses the system as for Claim 12 above, and Friday further discloses wherein the first effective range has a first shape and a first size, and wherein the second effective range has a second shape and a second size ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120]).  

Claim 15:	Friday discloses the system as for Claim 10 above, and Friday further discloses:
a second antenna coupled to the controller and having a second default range ([106 “coverage area of the beams which can be, and sometimes are, calculated. Measurements of signals transmitted by an access point detected by other access points in the area can, and in some embodiments are, used to determine relative spacing between access points based on path loss measurements based on the strength of one or more received signals at neighboring access points,” 269, 270]), 
wherein the controller reduces the second default range to a second effective range ([85 “zone where multiple beams overlap may be far smaller than the total area of an individual beam,” 86 “beam overlap may be used to precisely determine location and/or define different zones,” 99 “a single beam forming access point of the present invention can cover a plurality of distinct regions with different beams tailored in terms of content and/or shape,” 180 “the area indicative of maximum overlap of the value of the individual probability surfaces, a peak analyzer 1208 determines the location of the wireless terminal, e.g., which zone, if any, the wireless terminal is located in. The location estimate is provided to a zone based tag information database which provides information corresponding to the zone in which the wireless terminal is located,”]), 
wherein the controller ignores the first RF signal and the second RF signal associated with the object that are received from within the second default range but outside the second effective range ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120]), 
wherein the controller fails to send a communication that includes an identification of the object contained in the second RF signal because the second RF signal falls outside the second effective range of the second antenna ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120, 131 “zone is covered by multiple beams, beacons received on the different beams and their corresponding signal strength than be used to determine presence of a wireless terminal in a zone covered by the different beams. For example, presence in zone 6 may be determined based on beacon signals received in beams 611, 609 and their signal strength. While receipt of signals via beams 611, 609 may indicate presence in zone 6, detection of a relatively strong beacon signal via beam 609 and a very weak beacon or no beacon received via beam 611 will tend to indicate presence in zone 5]). 

Claim 16:	Friday discloses the system as for Claim 10 above, and Friday further discloses wherein the first effective range is continuous ([119 “access point with multiple antenna patterns, e.g., a pattern with multiple beams, that may be selectively used by an access point (AP),” 120, 122, 123 “a directed beam covering a corresponding region to transmit one or more beacons communicating advertisement and/or other information, to one or more devices in the area covered by the beam,”]). 

Claim 17:	Friday discloses the system as for Claim 10 above, and Friday further discloses wherein the first effective range comprises multiple zones ([131 “various zones have been designated,” 132, Fig. 6]).  

Claim 18:	The electrical device of Claim 10, wherein the first effective range is based on an angle at which the first RF signal and the second RF signal are received by the first antenna ([85 “ the beams are directional, they may cover an area extending over a long distance, e.g., 50 feet, 60 feet or more,” 128 “zone indicator signal triggers sending of one or more beacons to the corresponding zone via one or more direction beams. In another embodiment, the zone is defined based on which beacon or beacons should be received at the location and, in some embodiments, the expected strength of the received signals,” 199 ““d” is a distance value from the transmitter with units, like meters. The intercept is a constant which maybe based on transmission angle, distance from the transmitter to the ground and/or other factors,” .  

Claim 19:	The electrical device of Claim 10, wherein the first effective range is adjustable by the controller ([146 “processor 706 is configured to control the access point to configure one or more beacon transmission beams, e.g., in accordance with the received configuration information and beacon information. The processor 706 in some embodiments is configured to control the access point to configure the first beam to cover the geographic area including the first location and to configure the second beam to cover the geographic area including the second location. In various embodiments the processor 706 is further configured to control the access point to transmit, e.g., via transmitter 726, different beacons, using a first plurality of transmission beams corresponding to a first set of different coverage areas,” 150 “based on the information communicated in step 804, which may be communicated to the configuration server 120 from multiple APs 130, 132, 136, the configuration server is able to determine the locations and coverage areas corresponding to multiple APs which can be located at the same or different locations, e.g., store,” 

Claim 20:	Friday discloses the system as for Claim 10 above, and Friday further discloses wherein the first effective range is adjustable by a user ([151 “While AP placement and orientation information can be automatically collected and reported in step 804, such information can also be entered manually, e.g., by a installer,”]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Tiwari et al. (20180102858) for disclosures related to the implementation of a radio frequency sensor network implemented with light fixtures equipped with transmitters and interactions with mobile devices.  See at least paras. [231]-[238]
See Mycek et al. (20180103347) for disclosures related to the implementation of a network of beacons which are used to broadcast information to mobile devices. See at least paras. [70]-[73].
See Wilmhoff et al. (20150296476) for disclosures related to determining beacon signal strength and signal overlap.  See at least paras [67]-[77].
See Aggarwal et al. (20150043426) for disclosures related to the implementation of a communication system integrating lighting fixtures and other devices.  See at least [70]-[93].
See Lys et al. (6,528,954) for disclosures related to the implementation of a system of smart light bulbs which interact with and may be controlled by devices wirelessly.  See at least Col. 5:37-67 and Col. 6:1-67.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682